Pastian v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-04-032-CR

     MICHAEL EUGENE PASTIAN,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 1999-289-C
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The trial court convicted Michael Eugene Pastian of two counts of failure to stop and
render aid and sentenced him to eight years’ imprisonment pursuant to a plea bargain
agreement.  Pastian filed a motion for judgment nunc pro tunc four years later, which the court
denied by written order.  Pastian seeks to appeal this order.  This Court does not have
appellate jurisdiction to review such a ruling.  See Everett v. State, 82 S.W.2d 735, 735 (Tex.
App.—Waco 2002, pet. dism’d) (mem. op.).  Accordingly, the appeal is dismissed for want of
jurisdiction.
                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed for want of jurisdiction
Opinion delivered and filed February 25, 2004
Do not publish
[CR25]

judgment in whole or in part and render the judgment that
the trial court should have rendered;
(d) reverse the trial court's judgment and remand the case for further proceedings;
(e) vacate the trial court's judgment and dismiss the case; or
(f) dismiss the appeal.

Tex. R. App. P. 43.2 (emphasis added). 
      Pursuant to Rule 42.1(a) we are given the authority to grant the relief agreed to by the parties. 
This rule provides as follows:
42.1 Voluntary Dismissal in Civil Cases.
(a) The appellate court may dispose of an appeal as follows:
(1) in accordance with an agreement signed by all parties or their attorneys and filed
with the clerk; or
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any relief
to which it would otherwise be entitled.

Id. 42.1 (emphasis added).  Thus, we dispose of this appeal in accordance with the agreement of
the parties.  Id.  The judgment is reversed and the cause is remanded to the trial court for entry
of the Agreed Amended Judgment.  Costs are taxed against the party incurring them in accordance
with the agreement of the parties.

                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Reversed and Remanded
Opinion delivered and filed July 25, 2001
Do not publish